Citation Nr: 1411740	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the issue of entitlement to service connection for depressive disorder was also listed in the January 2009 statement of the case.  Service connection for depressive disorder was granted by the RO in a March 2012 rating decision.  As such, that issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In May 2013 the Veteran and his representative requested that his claims for entitlement to service connection for a bilateral hip disability and a bilateral ankle disability be withdrawn.  Thus, these issues are no longer on appeal.

In January 2014 the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge, with the Veteran and his representative in the San Antonio, Texas Office.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the January 2014 Board hearing.


FINDING OF FACT

The Veteran's service-connected asbestosis and depressive disorder have met the percentage requirements for the award of a schedular TDIU, and competent evidence of record indicates that the nature and severity of these disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he is unable to work due to his service-connected disabilities.  At his January 2014 Board hearing, he explained that he had worked for many years as a technician for Union Carbide, but that he ultimately had to retire because it had become too difficult to perform his duties due to his breathing difficulties, depression, anxiety, and severe tinnitus.  The Veteran is service connected for asbestosis, depressive disorder associated with tinnitus, tinnitus, bilateral hearing loss, and status post bilateral pterygium excisions.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

A TDIU may be awarded if a veteran meets certain schedular criteria as enumerated in 38 C.F.R. § 4.16(a); it may also be warranted on an extra-schedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  Here, such determination of whether extra-schedular entitlement is warranted is not necessary because the Veteran meets the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Namely, he is in receipt of service-connected compensation benefits for asbestosis rated at 60 percent, as well as for depression associated with tinnitus rated at 50 percent.  The combined rating of the Veteran's disabilities is 80 percent.  See 38 C.F.R. § 4.16(a).

The Veteran's private and VA treatment records show that he has received regular psychiatric treatment for depressive disorder, anxiety disorder, and obsessive compulsive disorder.  He has also been frequently treated for bilateral hearing loss and tinnitus, and he has had frequent associated symptoms of vertigo, dizziness, and anxiety brought on by severe tinnitus.  The Veteran has also been treated for pleural disease of the lungs since at least 1997.

The Veteran was granted disability benefits in February 2007 from the Social Security Administration (SSA) due to impairment from major depressive disorder and obsessive compulsive disorder.  A February 2007 SSA Mental Residual Functional Capacity Assessment completed by a psychologist stated that the Veteran "does not have the ability to respond appropriately in social situations, does not have the ability to respond well to changes in a normal work setting, and would have difficulty completing a normal work week."

In August 2007 the Veteran underwent a VA psychiatric examination and was diagnosed with obsessive compulsive disorder and depressive disorder due to mental conditions.  The Veteran reported that he had been forced to retired largely due to his tinnitus, which created a dangerous work environment, and that this led to severe depression and obsessive compulsive symptoms, which also significantly impacted his functioning.

The Veteran has submitted a June 2010 private psychologist's evaluation which found that the Veteran had diagnoses of major depressive disorder and obsessive compulsive disorder.  The psychologist assigned the Veteran with a global assessment of functioning of 45 and noted that the Veteran's "capacity to function in meaningful gainful employment is severely compromised."  In discussing the Veteran's occupational impairment, he stated that the Veteran's depression, tinnitus, and lung disorder "would lead to compromised functioning in work settings leading to such problems as misunderstanding of critical directions, difficulty relating to co-workers, supervisors, etc., and markedly limited capacity to maintain the persistence and pace normally required in most job settings."

In February 2012 the Veteran was afforded a VA psychiatric examination.  The examiner diagnosed the Veteran with depressive disorder due to general medical condition and obsessive compulsive disorder.  The examiner noted that it was possible to differentiate which symptoms were manifestations of each diagnosis, and stated that the symptoms attributable to depressive disorder included sad mood, sleep disturbance, irritability, anhedonia, anergia, poor motivation, and suicidal ideation.  He ultimately found that the Veteran had total occupational and social impairment, and attributed this as 50 percent due to depression and 50 percent due to obsessive compulsive disorder.

The Veteran was also afforded VA audiological, respiratory, and psychiatric examinations in December 2012.  The VA audiologist opined that the Veteran's hearing loss would impact his ability to work, but that hearing loss and tinnitus would not render him unable to secure and maintain gainful employment unless normal hearing acuity is a condition of employment.  The physician who provided the Veteran's respiratory examination found that his asbestosis did impact his ability to work but put no limitations on sedentary work.  The examining psychiatrist noted that the Veteran's obsessive compulsive disorder was aggravated by his depressive disorder and that his symptoms of each disorder had significant overlap and could not be differentiated without resort to speculation.  She opined that the Veteran's records showed that he was able to provide and care for himself and his wife who is sick at home, and that there was nothing in the record or interview which suggested "that he is unable to secure and maintain employment due to psychiatric illness."

The foregoing evidence suggests that the Veteran's asbestosis and depressive disorder, when viewed in light of his educational background and work history, as likely as not may preclude substantial gainful employment opportunities.  

Here, the record contains evidence that the Veteran's service-connected depressive disorder renders him unable to obtain or maintain any substantial gainful employment.  Although there are contradictory findings regarding the extent of the impairment caused by the Veteran's depressive disorder between the February 2012 and the December 2012 VA examination reports, the Veteran's assertions that he is unable to work due to his psychiatric disorders is supported by the findings of the June 2010 private psychologist examiner and the February 2007 SSA psychologist examiner.  The Veteran's VA treatment records additionally corroborate these findings, showing that the Veteran has consistently reported severe psychiatric symptoms, including anxiety, crying spells, and inability to manage stress, and that he has several times reported that his mental state was a factor affecting his decision to retire.  It has also been indicated by the December 2012 VA examiner that it is not possible to fully differentiate the Veteran's symptoms from his service-connected depressive disorder and his nonservice-connected obsessive compulsive disorder, and the Board accepts that the Veteran's psychiatric impairment overall has led to severe occupational impairment.

The Board also notes that while December 2012 VA examiner found that the Veteran's asbestosis did not preclude sedentary employment, the Veteran's ability to obtain a "desk job" is limited by his education and occupational background as a technician.  There is no evidence that the Veteran has ever held sedentary employment or that he would be capable of obtaining such a position.  The Board additionally finds the Veteran's statements that his asbestosis caused him severe shortness of breath and prevented him from being able to adequately perform his duties as a technician to be credible, and he is competent to so testify.  

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected disabilities render him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16.



ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


